Exhibit 99.1 ARCA Biopharma announces SECOND quarter 2017 financial results and provides business update Outcome of GENETIC-AF Data and Safety Monitoring Board Phase 2B Interim Efficacy Analysis and Recommendation Anticipated in August 2017 Westminster, CO, August 3, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended June 30, 2017, and provided a business update. “We continue to make progress in the GENETIC-AF clinical trial with more than 250 patients now randomized,” commented Dr. Michael Bristow, ARCA’s President and Chief Executive Officer. “We are awaiting the outcome of the ongoing DSMB interim efficacy analysis that will recommend the next steps for this adaptive, seamless design trial – transitioning to Phase 3 and enrolling an additional 370 patients; completing Phase 2B with approximately 250 patients; or, stopping immediately for futility.We expect the outcome of this important clinical milestone in August.” Second Quarter 2017 Summary Financial Results
